EXHIBIT B
                                                     September 10, 2021

VIA CERTIFIED MAIL & EMAIL

Robert A. Baffert
Bob Baffert Racing Stables, Inc.
4244 Woodleigh Lane
La Catiada Flintridge, CA 91011
Email: dubaibob@aol.com

       Re: Notice of Hearing

Dear Mr. Baffert:

       This letter is to advise you that the New York Racing Association, Inc, will conduct a
hearing to investigate the charges against you set forth in the attached Statement of Charges. You
are hereby directed to appear via video conference on September 27, 2021 at 3:00PM (Eastern)
for a preliminary hearing conference before the Hearing Officer, Hon. 0. Peter Sherwood, to
answer these charges.

        You must serve a written answer to the Statement of Charges within five (5) business days
after service of this notice. The failure to timely serve an answer shall be deemed an admission to
the charges set forth in the attached Statement of Charges. Please be further advised that if you do
not appear at the hearing and have not been granted an adjournment, then a decision on the charges,
including by default, may be made by the Hearing Officer.

         Please note that at the hearing, you will have the right to be represented by yourself, a
licensed attorney, or a duly authorized representative. Additionally, you will have the right to
testify, produce witnesses, present documentary evidence, and examine opposing witnesses and
evidence. The Hearing Officer shall have the authority to limit the introduction of irrelevant
evidence. Please be advised that the hearing will be conducted pursuant to the attached Hearing
Rules and Procedures.

                                                     Sincerely,

                                                    -144:
                                                     Melanie Sims Frank
                                                     Deputy General Counsel

Ends.
cc:   W. Craig Robertson III, Esq. (via email)
      Henry M. Greenberg, Esq. (via email)
      Hon. 0. Peter Sherwood (via email)
                                                                                                EXHIBIT
